Name: 79/652/EEC: Commission Decision of 16 July 1979 approving a programme pursuant to Regulation (EEC) No 355/77 for the seed sector in Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-07-24

 Avis juridique important|31979D065279/652/EEC: Commission Decision of 16 July 1979 approving a programme pursuant to Regulation (EEC) No 355/77 for the seed sector in Denmark (Only the Danish text is authentic) Official Journal L 186 , 24/07/1979 P. 0040 - 0040****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 16 JULY 1979 APPROVING A PROGRAMME PURSUANT TO REGULATION ( EEC ) NO 355/77 FOR THE SEED SECTOR IN DENMARK ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 79/652/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS , PURSUANT TO ARTICLE 4 OF REGULATION ( EEC ) NO 355/77 , THE DANISH GOVERNMENT ON 25 AUGUST 1978 FORWARDED THE PROGRAMME FOR THE SEED SECTOR IN DENMARK AND ON 23 FEBRUARY 1979 AND 14 MAY 1979 SUPPLIED ADDITIONAL INFORMATION ; WHEREAS THE SAID PROGRAMME RELATES TO THE RATIONALIZATION , AUTOMATION , IMPROVEMENT AND EXPANSION OF FACILITIES FOR THE TREATMENT OF SEED , PARTICULARLY GRASS SEED , HORTICULTURAL SEED AND OILSEED ( RAPE ), WITH THE AIM OF ADAPTING THE MARKETING OF THOSE PRODUCTS TO MARKET REQUIREMENTS AS TO QUANTITY , QUALITY AND FORM OF PRESENTATION ; WHEREAS THE PROGRAMME CONTAINS , IN SUFFICIENT DETAIL , THE INFORMATION REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF SEED PRODUCTION IN DENMARK ; WHEREAS THE SCHEDULED TIMETABLE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME PURSUANT TO REGULATION ( EEC ) NO 355/77 FOR THE SEED SECTOR IN DENMARK FORWARDED BY THE DANISH GOVERNMENT ON 25 AUGUST 1978 AND SUPPLEMENTED ON 23 FEBRUARY 1979 AND 14 MAY 1979 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 16 JULY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT